 In the Matter of NEWIDEA,INC.andAGRICULTURALIMPLEMENTWORKERS UNION7 LOCAL 603, (A. F. OF L.)Case No. RD241. Decided May 8, 1943Mr. H. R. Tingley,of Columbus, Ohio, for the Company.Mr. L., K. Hougham,of Detroit, Mich., andMr. Charles R. Brown, .,of Celina, Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASE .Upon petition duly filed by Agricultural Implement Workers Union,Local 603 (A. F. of L.), herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of New Idea, Inc., Coldwater, Ohio, herein called the Com-pany, the National Labor Relations Board provided for aii appropriatehearing upon due notice before John A. Hull, Jr., Trial Examiner.'Said hearing was held at Coldwater, Ohio, on April 26, 1943. TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.'At the close of thehearing counsel for the Company moved to dismiss the petition.TheTrial Examiner reserved ruling.The, motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror, and,, are hereby 'affirmed.Upon the entire record in the case, the Board makes the following:,FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYNew Idea, Inc., is an Ohio corporation operating a plant at Cold-water, Ohio, where it is engaged iii the manufacture of agriculturaliAlthough United Electrical,Radio & Machine Workers of America,C. I. 0., was servedwith notice of hearing,it did not appear.49 N.^ L. R. B, No. 88.619 620DECISIONS OF NATFION!AL LABOR RELATIONS BOARDimplements.During 1942, the Company purchased raw materialsvalued in excess of $2,250,000, approximately $750,000 worth of whichwas shipped to it from points outside the State of Ohio.During thesame period the Company sold finished products valued in excess of$4,000,000, over $3;600,000 worth of which was shipped to points out-side the State of Ohio.The Company admits that it is' engaged incommerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDAgricultural ImplementWorkers Union, Local 603, is a labororganizationaffiliated-with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 11, 1943, the Union requested the Company to rec-ognize it as the exclusive bargaining representative of its employees.The Company refused this request until such time as the Union iscertified by the Board.-A statement of a FieldExaminerof time-Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.2We find-that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and ^(7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees at the Coldwater plant' ofthe Company, including part-clerical employees in the plant, butexcluding executives, -assistant foremen, foremen, and office andclerical employees, constitute a unit' appropriate for the purposes' ofcollective bargaining, within the meaning of Section 9 (b) of theAct.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit- who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations'. and additions set forth inthe' Direction.2 The Field Examiner reported that the, Union presented,81 application cards bearingapparently genuine signatures of persons whose names appear'on the Company's-pay rollofMarch 1,1943.There are approximately 230 employees in the appropriate unit. NEW IDEA, INC.621The Company employs 14 persons classified by it as part-time,employees.The Union requests that such employees be deemed-eligible to vote, and, the Company urges that they be deemed ineli--gible.Twelve of the part-time employees are high school studentsurday, of each week.One - of the part-time employees works- 12hours weekly and,the other 20 hours weekly.There is no evidencethat` the Compaany's business is seasonal in nature, and the personswhom the Company= terms part-time employees do not appear tohave been employed otherwise than for the ordinary purpose of thebusiness.The employees in dispute admittedly perform the same-appropriate unit.We find that regular part-time employees withinthe appropriate unit are eligible to vote in the election.DIRECTION OF ELECTIONBy virtue of and, pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is hereby-DIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with New Idea;Inc., Coldwater, Ohio, an election by secret bitillot shall be conductedas early as possible, but not later' than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIll,- Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em=ployed during the pay-roll period immediately preceding the dateof this Direction, including any such employees, who did not workduring said pay-roll period because-they were ill or no vacation ortemporarily laid -off, and including employees in the armed forcesof the United- States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Agri-cultural Implement `Yorkers Union, Local- 603, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining.',